United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1865
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                 Arturo Tapia-Salazar,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: January 16, 2014
                               Filed: February 6, 2014
                                    [Unpublished]
                                   ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Arturo Tapia-Salazar directly appeals after he pled guilty to charges involving
possession of marijuana and firearms, and the district court1 sentenced him to a prison

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
term below the calculated Guidelines range. In a brief filed under Anders v.
California, 386 U.S. 738 (1967), counsel seeks leave to withdraw and suggests that
a partial appeal waiver in Tapia-Salazar’s written plea agreement is enforceable, that
there is no issue for appeal outside the scope of the appeal waiver, and that Tapia-
Salazar can raise claims of ineffective assistance of counsel in a 28 U.S.C. § 2255
proceeding.

       We have carefully reviewed the record to determine whether the appeal waiver
is valid, see United States v. Azure, 571 F.3d 769, 772 (8th Cir. 2009) (de novo
review of record to determine validity of appeal waiver), and whether there is any
nonfrivolous issue for appeal, see Penson v. Ohio, 488 U.S. 75, 80 (1988)
(independent review of record in Anders cases). We conclude that the appeal waiver
is valid and enforceable, and that there is no nonfrivolous issue appropriate for direct
appeal, outside the scope of the appeal waiver. See United States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver if both
waiver and plea agreement were entered into knowingly and voluntarily, appeal is
within waiver’s scope, and no miscarriage of justice would result); see also United
States v. McAdory, 501 F.3d 868, 872 (8th Cir. 2007) (appellate court ordinarily
defers ineffective-assistance claims to § 2255 proceedings).

      Accordingly, we dismiss this appeal. We also grant counsel’s motion to
withdraw.
                     _____________________________




                                          -2-